Cook, J.,
dissenting. I respectfully dissent from the judgment affirming the denial of Fryerson’s habeas corpus petition. Fryerson’s.petition stated a potentially viable habeas corpus claim that was sufficient to, withstand appellee’s Civ.R. 12(B)(6) dismissal motion.
First, contrary to the majority’s rationale, Fryerson is challenging the propriety of his bindover, and this challenge is jurisdictional. R.C. 2151.26 and 2151.23(H)(1) confer jurisdiction on the bindover transferee court, i.e., the general division of the common pleas court, only for the “offense that was the basis of the transfer of the case for criminal prosecution.” (Emphasis added.) Based on the plain language of these provisions, Fryerson’s sentencing court lacked jurisdiction to try, convict, and sentence him for the offenses allegedly committed when he was a child that were not “the basis of the transfer of the case for criminal prosecution.”
In State v. Adams (1982), 69 Ohio St.2d 120, 23 O.O.3d 164, 431 N.E.2d 326, we held that once a child is properly transferred to the general division of a common pleas court for one felony, the child is bound over for all felonies, even if the other felonies had not been subject to transfer proceedings. Effective January 1,1996, however, the General Assembly amended R.C. 2151.26 by, among other things, adding language that superseded, in part, the Adams holding. See Section 3(B), Am.Sub.H.B. No. 1, 146 Ohio Laws, Part I, 1, 962; see, generally, Kurtz & *487Giannelli, Ohio Juvenile Law (1998) 208-209, Section 19.22; cf. Adams at paragraph one of the syllabus. Based on the amended version of R.C. 2151.26, in effect at the time that Fryerson committed the offenses charged, Fryerson’s sentencing court lacked jurisdiction to try him for offenses against Jones because these offenses were not the basis of the bindover by the juvenile court. R.C. 2151.26 and 2151.23(H)(1).
Second, contrary to the conclusion of the court of appeals and appellee’s contentions, our holding in Gaskins v. Shiplevy (1996), 76 Ohio St.3d 380, 667 N.E.2d 1194 (“Gaskins II ”) is inapposite. Gaskins II’s finding of an adequate remedy is restricted to cases in which a bindover entry, submitted following the allowance of the writ and uncontroverted by the record, establishes compliance with the bindover requirements and the habeas corpus petitioner merely challenges the accuracy of the entry. Unlike Gaskins II, the bindover entry here did not establish compliance with the applicable bindover requirements. This entry, which is attached to Fryerson’s petition, instead establishes that the juvenile court transferred only the charges involving Robinson, and did not transfer the charges involving Jones.
Finally, because Fryerson’s petition alleged a jurisdictional defect, habeas corpus is an appropriate remedy. The “ ‘ “very nature of the writ [of habeas corpus] demands that it be administered with the initiative and flexibility essential to insure that miscarriages of justice within its reach are surfaced and corrected.” ’ ” State ex rel. Pirman v. Money (1994), 69 Ohio St.3d 591, 594, 635 N.E.2d 26, 30. By far the “most common situation in which the writ of habeas corpus will issue is when the petition successfully attacks the jurisdiction of the sentencing court.” State ex rel. Jackson v. McFaul (1995), 73 Ohio St.3d 185, 187, 652 N.E.2d 746, 748. No other alternative remedy precludes the writ in these circumstances. See, e.g., Gaskins v. Shiplevy (1995), 74 Ohio St.3d 149, 151, 656 N.E.2d 1282, 1284; State ex rel. Harris v. Anderson (1996), 76 Ohio St.3d 193, 195, 667 N.E.2d 1, 2-3; Pegan v. Crawmer (1996), 76 Ohio St.3d 97, 99-100, 666 N.E.2d 1091, 1094; In re Lockhart (1952), 157 Ohio St. 192, 195, 47 O.O. 129, 131, 105 N.E.2d 35, 37, and paragraph three of the syllabus.
Based on the foregoing, the court of appeals erred in denying the writ. In fact, the majority concedes that “there does appear to be some individual merit in some aspects of appellant’s position.” But the majority then attempts to distinguish this case from our habeas corpus precedent concerning bindover challenges, *488a purported distinction that appellee does not raise, that the court of appeals did not find, and that this court should not find persuasive. As noted previously, the court of appeals and appellee instead relied on a misinterpretation of our holding in Gaskins II. Therefore, Fryerson alleged a potentially viable habeas corpus claim, ie., that under the applicable versions of R.C. 2151.26 and 2151.23, his sentencing court lacked jurisdiction to try, convict, and sentence him on the offenses against Jones, ie., offenses which were not the basis of his bindover. The judgment of the court of appeals should be reversed, the court of appeals should allow the writ, and appellee should file a return. Because the majority does not do so, I dissent.
Moyer, C.J., and Pfeifer, J., concur in the foregoing dissenting opinion.

. Section 3(B) of Am.Sub.H.B. No. 1 provides:
*487“The General Assembly hereby declares that its purpose in enacting the language in division (B) of section 2151.011 and divisions (B) and (C) of section 2151.26 of the Revised Code that exists on and after the effective date of this act is to overrule the holding in State v. Adams (1982), 69 Ohio St.2d 120 [23 O.O.3d 164, 431 N.E.2d 326], regarding the effect of binding a child over for trial as an adult.”